Case 5:21-cv-05019-VKD Document 1-1 Filed 06/29/21 Page 1 of 10




            EXHIBIT A
Case 5:21-cv-05019-VKD Document 1-1 Filed 06/29/21 Page 2 of 10
Case 5:21-cv-05019-VKD Document 1-1 Filed 06/29/21 Page 3 of 10
Case 5:21-cv-05019-VKD Document 1-1 Filed 06/29/21 Page 4 of 10
Case 5:21-cv-05019-VKD Document 1-1 Filed 06/29/21 Page 5 of 10
Case 5:21-cv-05019-VKD Document 1-1 Filed 06/29/21 Page 6 of 10
Case 5:21-cv-05019-VKD Document 1-1 Filed 06/29/21 Page 7 of 10
                Case 5:21-cv-05019-VKD Document 1-1 Filed 06/29/21 Page 8 of 10




21CV380597                                                                             Print


Arcsona Inc. vs Daniel Lascell et al
Case Information
Case Type: Fraud Unlimited (16)
Case Number: 21CV380597
Filing Date: 3/18/2021
Case Status: Active
Court Location: Civil

PARTIES

 Show                                             Search:

   All
 entries


 ▴ Type                           First Name                  Middle Name

   Defendant                       Daniel                      M.

   Defendant

   Plaintiff




 Showing 1 to 3 of 3 entries                                           Previous   1     Next



Attorneys
 Bold Shows Lead Attorney



 Show                                             Search:

   All
 entries


 ▴ Representing                             First Name               Middle Name
               Case 5:21-cv-05019-VKD Document 1-1 Filed 06/29/21 Page 9 of 10
 ▴ Representing                              First Name                         Middle Name

  Arcsona Inc.                                 Michael                           J




 Showing 1 to 1 of 1 entries                                                         Previous     1      Next




EVENTS

 Show                                                Search:
   All
 entries


 ▾ File Date      File Type                                    Filed By                Comment

  6/2/2021         Proof of Service: Summons DLR (Civil)        Arcsona Inc.,           Proof of Service of Sum

  6/2/2021         Proof of Service: Summons DLR (Civil)        Arcsona Inc.,           Proof of Service of Sum

  3/18/2021        New Filed Case

  3/18/2021        Summons: Issued/Filed                        Arcsona Inc.,

  3/18/2021        Complaint (Unlimited) (Fee Applies)          Arcsona Inc.,

  3/18/2021        Civil Case Cover Sheet                       Arcsona Inc.,




 Showing 1 to 6 of 6 entries                                                         Previous     1      Next




HEARINGS

 Show                                                Search:

   All
 entries


 Department                      Type                                                           ▾ Date
            Case 5:21-cv-05019-VKD Document 1-1 Filed 06/29/21 Page 10 of 10
Department                    Type                                            ▾ Date

 Department 20                 Conference: Case Management                     7/27/2021




Showing 1 to 1 of 1 entries                                        Previous     1      Next
